Citation Nr: 1415144	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-32 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a deviated septum and rhinoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1988 to January 1992.

This case comes before the Board of Veterans Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This case was previously before the Board in May 2012 and was remanded for further development. 

In March 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's residuals of a deviated septum and rhinoplasty are related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a deviated septum and rhinoplasty have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.    Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126;  38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being granted in full, no discussion of VA's duties to notify and assist is warranted.  

II.   Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043  (Fed. Cir. 1994).   In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that his current residuals of a deviated septum and rhinoplasty are related to his service.  The Veteran stated that sought treatment for breathing problems he was diagnosed with a deviated septum during service.  He also underwent a rhinoplasty while in service in Germany in 1991.  At his video conference hearing in March 2012, the Veteran stated that after he underwent the rhinoplasty, he continued to have trouble breathing and nasal blockage which continues to this day.  

The Veteran's claim for service connection was denied by the RO in a January 2009 rating decision on the basis the Veteran's deviated septum pre-existed service and was not aggravated therein.  However, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As no deviated septum, or any other nose disabilities were noted at the time of the Veteran's November 1987 enlistment examination, the presumption of soundness is for application.  Although there is arguably some evidence of a deviated septum prior to service, the evidence clearly establishes that the Veteran's deviated septum was aggravated during service. Service treatment records show that the Veteran complained of breathing problems and nasal congestion.  He was diagnosed with a deviated septum during service, and that eventually underwent a rhinoplasty in 1991.  As the record does not contain clear and unmistakable evidence that demonstrates the Veteran's deviated septum was not aggravated during active service, the presumption of soundness is not rebutted.  

Where the presumption of soundness is not rebutted, the claim is converted to service connection on an in-service incurrence basis.  See 38 U.S.C.A. § 1111. Given the in-service treatment reports, the Board finds that the in-service injury element is well established.  

The Veteran underwent a VA examination in May 2012.  The examiner noted that the Veteran's nose currently had a septal deviation to the left, and alar valve collapse on the left.  The examiner also noted that the Veteran suffered from residual effects of continued difficulty breathing through the left side of his nose.  In a November 2012 addendum, the examiner stated that the Veteran's current condition was directly related to, or the same condition as the one he had surgery for in service.  

As the evidence indicates that the Veteran had a deviated septum during service, has current residuals of a deviated septum and rhinoplasty, and that the sole medical opinion of record directly relates the Veteran's current condition to the deviated septum during service, the criteria for service connection for residuals of a deviated septum and rhinoplasty have been met, and the claim is granted.

ORDER

Service connection for residuals of a deviated septum and rhinoplasty is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


